May 30, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
  STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS
              AND STATE FARM LLOYDS, Appellants

NO. 14-11-00519-CV                           V.

                          ROYA BADAVI, Appellee
                     ________________________________

      Today the Court heard appellants’ unopposed motion to dismiss the appeal
and cross-appeal from the judgment signed by the court below on March 14, 2011.
Having considered the motion and found it meritorious, we order the appeals
DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.